In related child protective proceedings pursuant to Family Court Act article 10, the father appeals from a fact-finding order of the Family Court, Richmond County (McElrath, J.), dated May 20, 2005, which, after a hearing, found that he had neglected the subject children.
Ordered that the order is affirmed, without costs or disbursements.
The Family Court’s findings of neglect based on the father’s failure to provide proper supervision and guardianship, and locking out the older child from his home are supported by a preponderance of the evidence. By leaving a then-eight-year-old child unsupervised in a busy airport, and by changing the home locks to prevent the older child from coming home, the father placed the children in imminent risk of harm (see Matter of Antonio NN., 28 AD3d 826, 827-828 [2006]; cf. Nicholson v Scoppetta, 3 NY3d 357, 368 [2004]). Further, the record amply supports the Family Court’s determination that the father’s *588explanation for the eight-year-old child wandering by himself at the airport lacked credibility.
Alternatively, the finding that the father neglected the eight-year-old son was sufficient to support a finding of derivative neglect as to his older son (see Matter of Christina Maria C., 89 AD2d 855 [1982]). Crane, J.P., Krausman, Spolzino and Skelos, JJ., concur.